Opinion by
Oliver, P. J.
Numerous witnesses were called in this case on behalf of the plaintiff. It appeared from the testimony that the articles are used by adults and consist of the ordinary snake blowout, airplanes, ferris wheels, squirrel in cage, etc.; that they are used at New Year’s and other parties and given as favors; and that they are usually sold as single items at retail. No evidence was introduced by the Government. It was agreed between counsel that the exhibits in question are composed of a base metal, not plated with platinum, gold, or silver, or colored with gold lacquer. Following Marshall Field v. United States (20 C. C. P. A. 225, T. D. 46037) and United States v. Calhoun (21 id. 167, T. D. 46495) the articles in question were held not to be toys. The claim that they are dutiable as manufactures of metal, not specially provided for, at 45 percent under paragraph 397 was therefore sustained.